Citation Nr: 0638743	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-28 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder on a direct basis. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for asthma on a direct 
basis. 

3. Entitlement to service connection for a psychiatric 
disorder secondary to service-connected fibromyalgia.  

4. Entitlement to service connection for asthma secondary to 
service-connected fibromyalgia.  

REPRESENTATION

Veteran is represented by: North Dakota Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1973 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2005, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the new and material evidence claim for a psychiatric 
disorder on a direct basis, the veteran states that after 
service she was treated at the Manchester VAMC in the late 
1970s for bipolar disorder.  While the RO has attempted to 
obtain the records, the results of the request are not part 
of the record, requiring further development. 

On the new and material evidence claims, the regulatory 
definition of "new and material" in the version of 38 
C.F.R. § 3.156, prior to August 29, 2001, applies. 




On the claim of service connection for asthma secondary to 
service-connected fibromyalgia, on VA examination in November 
2002, the examiner expressed the opinion that asthma was 
unrelated to fibromyalgia.  

On the claim of service connection for bipolar disorder 
secondary to service-connected fibromyalgia, in November 
2005, a VA physician expressed the opinion that fibromyalgia 
may induce or exacerbate a mood disorder. 

Secondary service connection may be granted when a disability 
is proximately due to or the result of a service-connected 
disability, and secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability. 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  

On the claims of secondary service connection, the medical 
evidence of record is insufficient to decide the claims. 

For the above reasons and under the duty to assist, 38 C.F.R. 
§ 3.159, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Request VA records from 1976 to 1979 
from the Manchester VAMC for treatment 
of a psychiatric disorder.  The request 
should include records under the names 
of CAROLINE A. DOUCETTE and CAROLINE A. 
GREENLEAF. 

3. Obtain VA records from the Minot VA 
clinic and the Fargo, North Dakota VAMC 
since January 2003.  




4. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran's current 
psychiatric disorder to include bipolar 
or mood disorder, if present, had onset 
during service or whether the current 
psychiatric disorder was caused or 
aggravated by service-connected 
fibromyalgia.  The claims folder must 
be made available to the examiner for 
review. 

a. On the question of whether the 
current psychiatric disorder, if 
any, had on set during service, 
the examiner is asked to comment 
on the clinic significance of the 
symptoms of anxiety and depression 
that were documented during 
service and that symptoms of 
anxiety and depression are already 
and currently associated with 
service-connected fibromyalgia.   

b. On the question of whether the 
current psychiatric disorder, if 
any, is secondary to the service-
connected fibromyalgia, the 
examiner is asked to express an 
opinion as to whether it is at 
least as likely as not that a 
current psychiatric disorder, if 
any, was either caused or 
aggravated by the service-
connected fibromyalgia.  

In formulating the opinion, 
the term "at least as likely 
as not" does not mean 
"within the realm of 
possibility, rather it means 
that the weight of the 
medical evidence both for and 
against the 


conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation. 

Also, the term "aggravation" 
means a permanent increase in 
severity caused by the 
service-connected disability. 

5. Schedule the veteran for a VA 
pulmonary examination to determine 
whether the veteran's current asthma, 
if present, is at least as likely as 
not either caused or aggravated by the 
service-connected fibromyalgia.  The 
claims folder must be made available to 
the examiner for review.

In formulating the opinion, 
the term "at least as likely 
as not" does not mean 
"within the realm of 
possibility, rather it means 
that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation. 

Also, the term "aggravation" 
means a permanent increase in 
severity caused by the 
service-connected disability.





6. After the above development, 
adjudicate the claims to reopen, 
applying the version of 38 C.F.R. § 
3.156, prior to August 29, 2001, and 
the claims of secondary service 
connection.  If any benefit sough is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


